Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Statement
Examiner initiated an interview in order to expedite the prosecution. See interview summary for detail.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image detector” in claims 10 and 19. Although the recited “image detector” includes a memory device, the memory device alone is not deemed to be a sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email by Martin Sultana on 6/22/2022 at 11:23am PT.
The claims have been amended as follows:
In claim 1, lines 1-2, delete “computer-program product embodied in a non-transitory computer readable medium” and insert in its place – non-transitory computer readable medium storing a computer-program product -.
In claims 2-8, line 1, delete “computer-program product” and insert in its place – non-transitory computer readable medium -.
Cancel claims 9 and 18.
In claim 19, line 5, delete “capture a plurality of images external to a vehicle from one or more cameras” and insert in its place – capture a plurality of images from one or more cameras in a vehicle -.

Allowable Subject Matter
Claims 1-8, 10-17 and 19-20 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-8, 10-17 and 19-20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determine whether the extracted object that is modified by the at least one gradient has been correctly identified based on the comparison of the extracted object that is modified by the at least one gradient to the predetermined object; and
establish a performance threshold for the one or more cameras after determining whether the extracted object that is modified by the at least one gradient has been correctly identified.
The prior art references of record fail to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warsop et al. "Distance-invariant sign detection in high-definition video," 2010 IEEE 9th International Conference on Cyberntic Intelligent Systems, 2010, pp. 1-6, doi: 10.1109/UKRICIS.2010.5898097.

    PNG
    media_image1.png
    283
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    579
    media_image2.png
    Greyscale

Eltoft et al. (US 10977347 B2): There is described an electronic device comprising a biometric authentication sensor and a control circuit, and a method thereof. The biometric authentication sensor detects an object in proximity. The control circuit activates an authentication operation in determining that sensor coverage exceeds a predetermined threshold and based on a quality of a biometric input sample captured by the biometric authentication sensor. The control circuit provides user feedback associated with the sensor coverage in determining that the sensor coverage and the quality of the biometric input sample does or does not exceed the thresholds. (Abstract)

    PNG
    media_image3.png
    642
    511
    media_image3.png
    Greyscale

Ito (US 20160055645 A1): A people counting device includes an edge extracting unit configured to extract an edge from a planar image of a target area, and a circle candidate detecting unit configured to detect a circle candidate included in the planar image based on the edge extracted by the edge extracting unit. The people counting device further includes a person determining unit configured to calculate a brightness gradient for each edge pixel constituting an edge of each circle candidate detected by the circle candidate detecting unit and determine that a circle candidate whose uniformity of brightness gradients for the edge pixels of the circle candidate is higher than a reference is a person's head portion, and a people counting unit configured to count the number of circle candidates determined to be a person's head portion by the person determining unit. (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669